945 F.2d 411
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Mark KRAFT, Plaintiff-Appellant,v.GENERAL CHEMICAL CORPORATION, a Delaware corporation,Defendant-Appellee.
No. 90-8116.
United States Court of Appeals,Tenth Circuit.
Oct. 2, 1991.

Before STEPHEN H. ANDERSON, BARRETT and TACHA, Circuit Judges.
ORDER AND JUDGMENT*
BARRETT, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Plaintiff commenced this action against his former employer alleging that the employer breached its employment contract, violated an implied covenant of good faith and fair dealing, and violated his due process rights under the Wyoming Constitution.   The district court dismissed the action, pursuant to Fed.R.Civ.P. 12(b)(6), after finding that plaintiff's claims were preempted by section 301 of the Labor Management Relations Act, 29 U.S.C. § 185(a).


3
Plaintiff appeals the district court's dismissal.   He argues that his claims are not preempted by section 301.


4
Upon consideration of the briefs, appellant's appendix, and relevant case law, we conclude the district court correctly dismissed this action.   Accordingly, we AFFIRM the judgment of the United States District Court for the District of Wyoming for substantially the reasons stated by the district court in its order of December 6, 1990.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3